UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 JUNE 29, 2010 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 28 June 2010 Novo Nordisk A/S  Share repurchase programme On 27 April 2010 Novo Nordisk initiated its share repurchase programme in accordance with the provisions of the European Commissions regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 2.5 billion in the period from 27 April 2010 to 3 August 2010. Since the announcement as of 21 June 2010, the following transactions have been made under the programme: Number of shares Average purchase price Transaction value, DKK Accumulated, last announcement 21 June 2010 22 June 2010 23 June 2010 24 June 2010 25 June 2010 Accumulated under the programme With the transactions stated above, Novo Nordisk owns a total of 37,836,872 treasury shares, corresponding to 6.1% of the share capital. The total amount of shares in the company is 620,000,000 including treasury shares. Company Announcement no 33 / 2010 Page 1 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: Novo Nordisk is a global healthcare company with 87 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy.
